DETAILED ACTION
This detailed action is in response to the amendments and arguments filed November 10, 2021, and any subsequent filings.
Claims 1-9 stand rejected.  Claims 10-13 have been added.  Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 1-9
The claims have been amended removing the basis for some rejections while resulting in new rejections as detailed below.
Claim Rejections - 35 USC § 103
Claims 1 and 6-8
Applicants' arguments filed November 10, 2021 have been fully considered but they are not persuasive. 
As to Applicants' arguments based upon an alleged well understood definition of "inert gas" (Remarks, Page 6/Paragraph 1 (hereinafter "Pg/Pr")), Applicants have not provided any evidence that suggests the definition yet argument cannot supplant evidence, MPEP 2145(I).  
As to Applicants' argument that oxygen cannot be considered an inert gas (Remarks, Pg6/Pr2), Miller, U.S. Publication No. 2012/184787 discloses that an inert gas 
As to Applicants' argument that Cao does not relate to Barten (Remarks, Pg6/Pr4), Applicants have not cited to any portion of Cao or Barten that supports the argument yet argument cannot supplant evidence, MPEP 2145(I).  
As to Applicants' argument that Applicants cannot find where Cao concludes the disclosure leads to a reasonable design and simple operation (Remarks, Pg7/Pr1), the prior Office action cited to the portion of Cao that reached this conclusion (8/11/2021 Office Action, Pr23 (citing to Cao, Pg5/Pr3 ("The invention has reasonable design and simple operation for the harmless treatment system containing diatom earth."))).
As to Applicants' argument that screen 8 of Cao is not a vapor filter because of the presence of dust recovery bucket 14 (Remarks, Pg7/Pr2), the specification notes that structure 9 is a "condensation tank" (Pg3/Pr3,6) which necessarily means that vapor enters to condense and that vapor passes through screen 8 which is then a vapor filter.  
In response to Applicants' argument that the references fail to show certain features of Applicants' invention, it is noted that the features upon which Applicants rely (i.e., use of the recyclable rolling oil in a metal rolling process (Remarks, Pg7/Pr3)) are not recited in the rejected claims.  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites a step of utilizing the filter aid yet the specification as filed does not discloses any steps for utilizing the filter aid.
Claims 11-13 each recite a composition of dust yet the specification as filed only discloses dust with no disclosure of composition (Pr23).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7, 9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 7 recites the limitation "dust constituents" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites an "evaporator section of the reactor" yet the specification as filed does not disclose any portion of the reactor that may be considered an evaporator section.
Claim 9 recites "the step of utilizing the filter aid" yet nothing in the specification as filed discloses what constitutes "utilizing" rendering the claim indefinite.
Claims 11-13 each recites specific component of the dust, however, the claims and specification as filed give no indication of where the specific component originates or how the specific component becomes a dust constituent.  For purposes of examination, any process fluid that could contain a specific component will be interpreted as being a constituent of the dust.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barten, U.K. Patent Application No. GB 2263283A (hereinafter "Barten") in view of Cao, Chinese Publication No. CN 106010767A (hereinafter "Cao").  A machine translation has previously been provided and the claims are mapped to that translation and the drawings in the original document.
Applicants' claims are directed towards a method.
Regarding Claims 1, 6-8, and 10-13, Barten discloses a method for the recovery of filter aids and rolling oil from a mixture containing used rolling oil and filter aids contaminated with used rolling oil (Abstract), comprising the steps of subjecting the mixture containing rolling oil and filter aids to vacuum distillation (Abstract, Pg3/L14-22) involving stirring in a reactor equipped with an agitator (Fig. item 14, Pg3/L18), controlling 
Barten does not disclose a vapor filter.
Cao also relates to the recovery of rolling oil and filter aids using evaporative distillation and discloses a vapor filter (Fig. 1, item 8, Pg4/Pr4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the vapor filter disclosed by Cao with the vacuum distillation method disclosed by Barten because, according to Cao, the use of a filter results in reasonable design and simple operation that yields recyclable rolling oil having less than 0.3% filter aid (Pg5/Pr3) and Barten also seeks to recover the rolling oil without filter aid (Pg1/L23-26, Pg3/L22-24).
Additional Disclosures Included:  Claim 6: wherein the vacuum distillation is performed at a negative pressure of 0 mbar to 20 mbar (Barten, Pg3/L14-15 (note that no vacuum and creation of vacuum provides the claimed negative pressure)).  Claim 7: wherein the vapor filter, during vacuum distillation, keeps dust constituents away from condensate and retains them in the evaporator section of the reactor (Cao, Fig. 1, ; see also 112(b) analysis above).  Claim 8: wherein the reactor is under inert gas while the mixture is fed to the reactor (Barten, Pg3/L8-11 (note vapor gas without reaction is the broadest reasonable interpretation of inert gas)).  Claim 10: wherein the vacuum distillation is performed at a negative pressure of 10 mbar to 16 mbar (Barten, Pg3/L15-Claim 11: wherein the dust constituents include filter earth (Barten, Abstract, Pg3/L8-11; see also 112(b) analysis above)).  Claims 12, 13: wherein the dust constituents include aluminium/metal particles (Cao, Pg1/Pr2, Pg2/Pr1 (note aluminum processing and 112(b) analysis above)).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Barten, U.K. Patent Application No. GB 2263283A (hereinafter "Barten") in view of Cao, Chinese Publication No. CN 106010767A (hereinafter "Cao") as applied to Claim 1 above, and further in view of Gottkehaskamp, U.S. Publication No. 2005/0051502 (hereinafter "Gott"). Machine translations have previously been provided and the claims are mapped to those translations and the drawings in the original documents.
Applicants' claims are directed towards a method.
Regarding Claims 2 and 3, the combination of Barten and Cao discloses the method according to Claim 1 except wherein the filter aid separated from the rolling oil following vacuum distillation is washed with an aqueous alkaline liquid or an aqueous mineral acid liquid.
Gott also relates to a filter aid and discloses the filter aid is prepared using an aqueous alkaline liquid or an aqueous mineral acid liquid (Pg1/Pr5-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the wash disclosed by Gott with the filter aid recovery disclosed by Barten and Cao because, according to Gott, the regenerated filter aid can be used to filter out substances that are soluble in alkali solution (Pg2/Pr17) and the acidity/alkalinity of the wash can vary over the entire pH scale (Pg1/Pr5).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barten, U.K. Patent Application No. GB 2263283A (hereinafter "Barten") in view of Cao, Chinese Publication No. CN 106010767A (hereinafter "Cao") as applied to Claim 1 above, and further in view of Draese, et al., U.S. Publication No. 2015/0001062 (hereinafter "Draese").  A machine translation has previously been provided and the claims are mapped to that translation and the drawings in the original document.
Applicants' claims are directed towards a method.
Regarding Claims 4 and 5, the combination of Barten and Cao discloses the method according to Claim 1, wherein the vacuum distillation of the rolling oil from the mixture of used rolling oil and used filter aid is performed at negative pressure (Barten, Pg3/L14-15) except temperature in the reactor of 60°C to 150°C or 200°C.
Draese also relates to recovery of rolling oil using vacuum distillation and discloses reactor ranges of 25°C to 180°C (Pg2/Pr21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by Barten and Cao with the temperatures disclosed by Draese to include the claimed range because, according to Draese, these temperature ranges reduce energy costs and prevent degradation of the oil (Pg2/Pr23).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779